Exhibit 10.1

 

*** Text omitted pursuant to Item 601(a)(6) of Regulation S-K

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of November 27, 2019
(the “Effective Date”) between Jerash Holdings (US), Inc., with an address of
260 East Main Street, Suite 2706, Rochester, New York 14604 USA (“Company”), and
Gilbert Lee, with an address at *** (“Employee”) (Company and Employee are each
a “Party” and collectively the “Parties”).

 

Whereas, Employee is experienced in financial management; and

 

Whereas, Company desires to retain Employee to provide general financial
services and Employee agrees to provide such services, in accordance with the
terms and conditions set forth in this Agreement;

 

Now, Therefore, in consideration of the premises, mutual covenants, terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 

1.           Services. Employee shall serve as an executive officer and his
title shall be Chief Financial Officer of Company. Employee will provide general
financial services to Company, as further described in Attachment A - (the
“Services”). Employee shall provide such services as Company may reasonably
request.

 

2.           Appointment; Term. Company hereby appoints Employee and Employee
hereby accepts appointment as Chief Financial Officer for Company, subject to
the terms and conditions of this Agreement. The term of this Agreement shall
commence on the Effective Date and shall continue for twelve (12) months (the
“Term”).

 

3.           Use of Company Facilities, Equipment. Employee shall not have a
dedicated workspace or equipment at Company offices and shall not have set hours
for the performance of the Services. Company may authorize use of certain
Company facilities and services, including, but not limited to, use of temporary
office space and Company equipment related to authorized projects, as long as
such use does not interfere with the day-to-day operations of Company.

 

4.           Ownership of Work Product. All work product developed by Employee,
in whole or in part, either alone or jointly with others, during the Term and
any subsequent renewal term, which may relate in any manner to the actual or
anticipated business, work, research or development of Company, or which result,
to any extent, from the Services performed by Employee for Company, or use of
Company’s Confidential Information (as defined below), will be the sole property
of Company.

 

5.           Compensation.

 

A.          As consideration for the Services, Company shall pay Employee a base
salary of USD $120,000 per annum (before tax), payable not less frequently than
monthly.

 

B.          In addition, as soon as administratively practicable following the
Effective Date, Company shall grant to Employee an option to purchase fifty
thousand (50,000) shares of Company’s common stock (the “Option”) under the
Jerash Holdings (US), Inc. Amended and Restated 2018 Stock Incentive Plan (the
“Plan”) and an award agreement under the Plan. The Option shall have an exercise
price per share equal to the fair market value of one share of Company’s common
stock on the date of grant, as determined in accordance with the Plan, and shall
have a ten-year term. The date of grant of the Option shall be the date on which
Company’s compensation committee approves the grant of the Option. Subject to
Employee’s continued employment with Company, the Option shall become vest and
become exercisable in full on the six-month anniversary of the date of grant.

 



 

 

 

6.           Expenses. Company shall promptly reimbursement Employee for all
reasonable travel related expenses incurred in the ordinary course of providing
services outlined in this Agreement. Reimbursable expenses shall not be limited
to but shall include reasonable costs of airfare, hotels, business meals when
traveling, and mileage reimbursement. Employee shall provide a formal accounting
of all expenses including receipts on a monthly basis for approval and payment.

 

7.           Termination. This Agreement shall automatically renew unless
terminated by either Party. This Agreement may be terminated upon mutual written
consent of the Employee and Company. At any time after the twelve (12) months
hereof, Employee may terminate this Agreement (a) upon thirty (30) days’ prior
written notice to Company or (b) immediately if Employee is subject to
materially diminished duties or responsibilities, provided that should a
replacement Chief Financial Officer be retained by Company, such retention of
the replacement shall not constitute diminished duties or responsibilities.
Company may terminate this Agreement (i) without prior notice and without
further obligation for reasons of just cause (e.g., fraud, theft, conviction of
a felony, improper or dishonest action or significant acts of misconduct) on the
part of Employee or any of Employee’s agents providing services to Company, and
(ii) without just cause upon thirty (30) days’ written notice to Employee. This
Agreement shall automatically terminate upon the death of Employee. In the event
of the termination of this Agreement, Company shall pay Employee the base salary
through the date of termination.

 

8.           Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally,
electronically, telecopied or sent by certified, registered or express mail,
postage prepaid, to the Parties at the following addresses or at such other
addresses as shall be specified by the Parties by like notice, and shall be
deemed given when so delivered personally, electronically, telecopied or if
mailed, five (5) days after the date of mailing, as follows:

 

If to Company:

 

Jerash Holdings (US), Inc.

19/F, Ford Glory Plaza

37-39 Wing Hong Street

Cheung Sha Wan, Kowloon

Hong Kong

 

Or through electronic mail at ***

 

Attn: Choi Lin Hung

 

If to Employee:

 

Gilbert Lee

***

***

 

Or through electronic mail at ***

 



 2 

 

 

9.           Confidentiality; Non-Solicitation.

 

A.          Employee shall keep secret and retain the confidential nature of all
Confidential Information (as defined herein) belonging to Company and take such
other precautions with respect thereto as Company, in its sole discretion, may
reasonably request. Employee shall not at any time, whether before or after the
termination of this Agreement, use, copy, disclose or make available any
Confidential Information (as defined herein) to any corporation, governmental
body, individual, partnership, trust or other entity (a “Person”); except that
Employee may use, copy or disclose to any Person any Confidential Information
(as defined herein) (i) to the extent required in the performance of the
Services, (ii) to the extent it becomes publicly available through no fault of
Employee, and (iii) to the extent Employee is required to do so pursuant to
applicable law or court order.

 

B.           For purposes of this Agreement, “Confidential Information” shall
mean all information pertaining to the affairs and operations of Company that is
not generally available to the public and that Company desires to keep
confidential, including, but not limited to, trade secrets, inventions,
financial information, information as to customers, clients or patients, and
suppliers, sales and marketing information, and all documents and other tangible
items relating to or containing any such information. Employee acknowledges that
the Confidential Information is vital, sensitive, confidential and proprietary
to Company.

 

C.           All Confidential Information disclosed or made available by Company
to Employee shall at all times remain the personal property of Company and all
documents, lists, plans, proposals, records, electronic media or devices and
other tangible items supplied to Employee that constitute or contain
Confidential Information shall, together with all copies thereof, and all other
property of Company, be returned to Company immediately upon termination of this
Agreement for whatever reason or sooner upon demand.

 

D.          Notwithstanding the foregoing, nothing in this Agreement shall (i)
prohibit Employee from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by Company of any reporting
described in clause (i).

 

E.           Pursuant to The Defend Trade Secrets Act (18 USC § 1833(b)),
Employee may not be held criminally or civilly liable under any federal or state
trade secret law for disclosure of a trade secret: (i) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law;
and/or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Additionally, Employee, if suing
Company for retaliation based on the reporting of a suspected violation of law,
may disclose a trade secret to his attorney and use the trade secret information
in the court proceeding, so long as any document containing the trade secret is
filed under seal and Employee does not disclose the trade secret except pursuant
to court order.

 

F.           Employee acknowledges that a breach of the provisions of this
Section 9 shall cause irreparable harm to Company for which it will have no
adequate remedy at law. Employee agrees that Company may, in its sole
discretion, obtain from a court of competent jurisdiction an injunction,
restraining order or other equitable relief in favor of itself restraining
Employee from committing or continuing any such violation. Any right to obtain
an injunction, restraining order or other equitable relief hereunder will not be
deemed a waiver of any right to assert any other remedy which Company may have
in law or in equity.

 



 3 

 

 

G.           Additionally, during the Term, Employee shall not induce or solicit
Company’s employees, agents, Employees, contractors, clients, and customers away
from Company on its behalf or on behalf of any other company or person. Employee
agrees that this Section 9, the scope of the territory covered, the actions
restricted thereby, and the duration of such covenant are reasonable and
necessary to protect the legitimate business interests of Company.

 

H.           The confidentiality and non-solicit obligations set forth herein
shall survive for a period of twelve (12) months after the termination or
expiration of this Agreement.

 

10.          Indemnification. Employee and Company shall mutually indemnify,
defend (with counsel chosen by Company), and hold each other harmless from and
against any and all claims, losses, damages, liabilities, actions, costs and
expenses, including, but not limited to, reasonable legal fees and expenses,
paid or incurred by the other party and arising directly and indirectly out of:
(i) any breach of this Agreement by the either party, (ii) any breach by either
party of written policies or standards for Company or (iii) any other act or
omission of either party.

 

11.          Miscellaneous.

 

A.          Tax Withholding. Company may withhold from Employee any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

B.           Governing Law; Jurisdiction and Venue. This Agreement shall be
governed and controlled as to validity, enforcement, interpretation,
construction, effect and in all other respects by the laws of the State of New
York and the federal laws of the United States applicable therein, without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application of the laws of any jurisdiction. In the event that
any legal proceedings are commenced in any court with respect to any matter
arising under this Agreement, Employee and Company hereto specifically consent
and agree that the venue of any such action shall be in the courts of the State
of New York, County of Onondaga and each of Employee and Company hereby waive
any claim that such venue is an inconvenient forum for the resolution of such
proceeding.

 

C.           Entire Agreement. This Agreement constitutes the entire agreement
of the Parties hereto and supersedes any prior agreement or understanding,
whether oral or written, between the Parties hereto with respect to the subject
matter hereof.

 

D.          Waivers and Amendments. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the Parties. No delay
on the part of any Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any Party
of any right, power or privilege hereunder, nor any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

E.           Assignment. This Agreement may not be assigned by either Party
without the prior written consent of a duly authorized officer of the other
Party. The merger or consolidation of a Party, or the sale of all or
substantially all of the assets or shares of a Party hereto, shall not be deemed
an assignment of this Agreement.

 

F.           Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 



 4 

 

 

G.           Severability. If any term, provision, covenant or restriction of
this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

H.           Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or email, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 

[Signature page follows.]

 



 5 

 

 

In Witness Whereof, the Parties have entered into this Employment Agreement as
of the Effective Date set forth above.

 

  Jerash Holdings (US), Inc.           By: /s/ Choi Lin Hung   Name: Choi Lin
Hung   Title: President       Employee             /s/ Gilbert Lee   Name:
Gilbert Lee

 



 6 

 

 

Exhibit A – Services

 

•Lead all SEC filing, including but not limited to filings of 10Q and 10K



•Lead all US company filings including tax and US registration



•Ensure that adequate controls are established and maintained over financial
reporting



•Investor relations matters



•Work with other management team members, bankers, attorneys, and accountants in
evaluation, development, and execution of company strategy



•Support M&A activities

 



 7 

